         Case 1:12-cv-06758-LAP Document 108 Filed 12/29/20 Page 1 of 2




Daniel L. Schmutter
Hartman & Winnicki, P.C.
74 Passaic Street
Ridgewood, NJ 07450
(201) 967-8040
dschmutter@hartmanwinnicki.com
(Counsel of Record)

Megan E. Gray1
General Counsel & Vice-President, Policy               REPLY REGARDING
DuckDuckGo                                             DEINDEXING ORDER
20 Paoli Pike                                          OF AUGUST 21, 2020
Paoli, PA 19301
(267) 690-7758
megan@duckduckgo.com

Eugene Volokh
UCLA First Amendment Clinic
385 Charles E. Young Dr. E.
Los Angeles, CA 90095
(310) 206-3926
volokh@law.ucla.edu

Counsel for Duck Duck Go, Inc.
                                                   November 3, 2020
Via Email (PreskaNYSDChambers@nysd.uscourts.gov)
Hon. Loretta A. Preska
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re:    Allen v. Chanel, Inc., No. 12 Civ. 6758 (LAP).

Dear Judge Preska:

        We represent the search engine Duck Duck Go, Inc. (“DuckDuckGo”). Please accept this
reply letter in connection with the Court’s September 30, 2020 Order inviting comments regarding
the Court’s August 21, 2020 search engine deindexing order.


1
  Ms. Gray and Prof. Volokh have not been admitted pro hac vice, but were informed by this Court
that they may sign correspondence with the Court addressing the deindexing order alongside the
counsel of record.
         Case 1:12-cv-06758-LAP Document 108 Filed 12/29/20 Page 2 of 2

Hon. Loretta A. Preska, U.S.D.J.
November 3, 2020
Page 2


        DuckDuckGo appreciates the personal and professional difficulties Ms. Allen is facing,
and her interest in getting employment. But that interest cannot overcome DuckDuckGo’s and
others’ rights under the First Amendment, the Due Process Clause, and the Rule 65 limitations on
the scope of injunctions (limitations that help protect due process rights).

Respectfully submitted,

/s Daniel L. Schmutter
Daniel L. Schmutter
Hartman & Winnicki, P.C.
74 Passaic Street
Ridgewood, NJ 07450
(201) 967-8040
dschmutter@hartmanwinnicki.com
(Counsel of Record)

Megan E. Gray
General Counsel & Vice-President, Policy
DuckDuckGo
20 Paoli Pike
Paoli, PA 19301
(267) 690-7758
megan@duckduckgo.com

Eugene Volokh
UCLA First Amendment Clinic
385 Charles E. Young Dr. E.
Los Angeles, CA 90095
(310) 206-3926
volokh@law.ucla.edu

Counsel for Duck Duck Go, Inc.

cc:    Lorie Almon
       Mary Ahrens Vadasz
       Anu Allen
       Megan Graham
       Catherine Crump
